         CASE 0:20-cr-00282-PJS-ECW Doc. 61 Filed 01/15/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                         Criminal No. 20-282(1) (PJS/ECW)

 UNITED STATES OF AMERICA,

                       Plaintiff,
                                              ORDER FINDING SPECIFIC
        v.
                                              REASONS FOR NO FURTHER DELAY
                                              OF CHANGE OF PLEA UNDER
 SHADOR TOMMIE CORTEZ
                                              CARES ACT SECTION 15002(b)(2)
 JACKSON,

                       Defendant.

       This matter is before the Court on the Parties’ Joint Statement Regarding

CARES Act. (ECF No. 60). Based on the facts set forth in the Statement, and on all the

files and proceedings in this matter, the Court hereby finds that the plea hearing in this case

cannot be further delayed without serious harm to the interests of justice based on the

following reasons:

       1.     Mr. Jackson was arrested on a federal complaint on September 10, 2020, and

has remained in continuous federal custody since then. Because of the COVID-19

pandemic, the Washington County Jail, where Mr. Jackson is currently detained, has

restricted inmate movement. As such, Mr. Jackson would like to move forward with his

case now rather than later so that he can more quickly arrive in a Bureau of Prisons facility.

A change of plea by video conference will prevent unnecessary delay of procedures, and

will serve to expedite his eventual transfer to the Bureau of Prisons.

       2.     A plea by video conference will also save Mr. Jackson from having to

undergo the quarantine and isolation procedures that apply at the Washington County Jail
        CASE 0:20-cr-00282-PJS-ECW Doc. 61 Filed 01/15/21 Page 2 of 2




to new inmates, and to inmates who have left the facility. It is the understanding of the

parties that so long as the COVID-19 pandemic creates challenges for detention facilities,

Mr. Jackson would likely be made to endure at least one and possibly two quarantine and

isolation periods in order to attend an in-person hearing in federal court. A change of plea

hearing by video conference will save Mr. Jackson from having to undergo quarantine and

isolation procedures.

       3.     In addition, a video conference is preferable to an in-person hearing to

minimize direct interactions that could introduce unnecessary risk of exposure to

COVID-19.

       Accordingly, and based on the express consent of Mr. Jackson (ECF No. 34), it is

hereby ORDERED that the Court will proceed with Mr. Jackson’s change of plea hearing

via videoconference on January 19, 2021, as scheduled.



Dated: 1/15/21

                                                 __________________________________
                                                 The Honorable Patrick J. Schiltz
                                                 U.S. District Court Judge




                                             2
